Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to Applicant’s Arguments and Amendment filed, 09/22/2022, wherein claims 1 and 17 were amended and claims 5-8, 14, 16 and 26 were cancelled.
	It  is noted that claim 17 is “Currently Amended.”  However, it is not clear what has been amended because the claim is void of markings that show the changes.  All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version, see MPEP 714, IIA.  
	Claims 1-4, 9-13, 15, 17-25 and 27 are pending.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
35 U.S.C. § 112
	-Applicant’s amendment to claim 1 is sufficient to overcome the rejection over this claim.
	-Applicant’s deletion of claims 14 and 26 is sufficient to overcome the rejections over these claims. 
REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the lens of the eye.”  There is insufficient antecedent basis for this limitation in the claim.
As noted above, while Applicant asserts that claim 17 is amended, due to the lack of markings, it is unclear what has been amended.
Claims 18-25 and 27 are rejected as being dependent on claims 1 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 9-13, 15, 17-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0175380 to Jurkunas (published 06/23/2016, PTO-892 (10/20/2021)) in view of Liu (Current Opinion in Ophtham, 2013, PTO-892)..
	Jurkunas ‘380 teaches a method of treating diseased or damaged corneal endothelium by topically administering to the eye compositions comprising Nrf2 activators and/or mitochondrially targeted antioxidants (abstract, paragraph 5).
	The compositions can be delivered before, during or after intra-ocular surgery (pg. 29, claims 51 and 56).  Cataract surgery is taught as an ocular surgery (paragraphs 175-176, 178, 202, 205, and 248).  
	N-acetylcysteine is taught as an antioxidant (paragraphs 6, 80, 84).   
	Pharmaceutical carriers, such as excipients, water, alcoholic/aqueous solutions, emulsions, suspensions, saline and buffered media, are taught (paragraph 120, 134, 136, 144, 150, 220).  
	Administration in the form of eye drop formulations and contact lens formulations are taught (pg. 11, paragraphs 105-108, 146, 153, 156).
	While Jurkunas ‘380 teaches a method of decreasing eye oxidation by administering an antioxidant, it differs from that of the instantly claimed invention in that it does not teach an intraocular lens or posterior capsule opacification.  
	Liu teaches intraocular lenses (IOL) as drug delivery reservoir systems (title).  These systems are effective in the prevention and treatment of inflammation, infection and posterior capsule opacification after cataract surgery (abstract). 
	The drug can be loaded to an intraocular lens via coating or by attaching a separate polymeric drug reservoir onto it (pg. 54).    
	IOLs enable the combination of cataract surgery and postoperative treatment in a single procedure, achieving a high therapeutic index in the immediate post-operative period, providing a sustained rate-controlled drug release, and eliminating dependency on patients’ post-operative compliance (pg. 58).
	Liu further teaches that topical administration can be problematic because of the low bioavailability of the therapeutic agent because of poor corneal penetration and because of its short duration of action (pg. 53).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the topical administration of Jurkunas ‘380 with the intraocular lens delivery administration of Lui, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute the topical administration of Jurkunas ‘380 with the intraocular lens delivery administration of Lui, with a reasonable expectation of success, because Lui teaches a) that topical administration of ophthalmic compositions can be problematic because of the low bioavailability of the therapeutic agent and because of its short duration of action, b) that IOLs are effective in the prevention and treatment of inflammation, infection and posterior capsule opacification after cataract surgery and c) that IOLs enable the combination of cataract surgery and postoperative treatment in a single procedure, achieving a high therapeutic index in the immediate post-operative period, providing a sustained rate-controlled drug release, and eliminating dependency on patients’ post-operative compliance.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to combine the compositions of Jurkunas ‘380 with the compositions for the treatment of posterior capsule opacification of Lui, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to combine the compositions of Jurkunas ‘380 with the compositions for the treatment of posterior capsule opacification of Lui, with a reasonable expectation of success, because both compositions are taught for administration after cataract surgery to provide a benefit to the patient, and, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.
While Jurkunas ‘380  and Liu do not explicitly teach their method “to inhibit TGFB-mediated epithelial-mesenchymal transition signaling in the lens of the eye,” it is reasonable to assume that a composition comprising N-acetyl cysteine that is administered to the eye of a patient, would have the same properties since Jurkunas ‘380 and Liu are administering the composition for the same purpose, in the same dosage, to the same population as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach this properties, burden is on Applicant to show that the prior art does not have these properties.
RESPONSE TO ARGUMENTS
	Applicant argues that Jurkunas is primarily directed to the treatment of Fuchs endothelial corneal dystrophy (FECD), that the two examples are directed to FECD and that nowhere in Jurkunas is any reference made to a lens.  
	This argument is not persuasive; patents are relevant as prior art for all they contain.  Jurkunas ‘380 teaches a method of treating diseased or damaged corneal endothelium by topically administering to the eye compositions comprising Nrf2 activators and/or mitochondrially targeted antioxidants (abstract, paragraph 5).  Jurkunas ‘380 additionally teaches that the compositions can be delivered before, during or after intra-ocular surgery (pg. 29, claims 51 and 56) and teaches cataract surgery as an ocular surgery (paragraphs 175-176, 178, 202, 205, and 248).  
“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994),” see MPEP 2123.
Applicant argues that because Jacanas makes no reference to the use of a lens, and because cataract surgery does not require the implantation of an intraocular lens, Jurkunas does not teach the use of a lens in the treatment of eye disease such as FECD.
This argument is not persuasive since the rejection is over Jacanas in view of Liu, wherein Liu is relied upon to teach the intraocular lens.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that it is not obvious to combine the teachings of Liu, which are all about drug delivery from an intraocular lens, with the teachings of Jurkunas, which makes no reference to the use of a lens.
	This argument is not persuasive.  As noted in the above 35 USC 103 rejection, one of ordinary skill in the art would have been motivated to substitute the topical administration of Jurkunas ‘380 with the intraocular lens delivery administration of Lui, with a reasonable expectation of success, because Lui teaches a) that topical administration of ophthalmic compositions can be problematic because of the low bioavailability of the therapeutic agent and because of its short duration of action, b) that IOLs are effective in the prevention and treatment of inflammation, infection and posterior capsule opacification after cataract surgery and c) that IOLs enable the combination of cataract surgery and postoperative treatment in a single procedure, achieving a high therapeutic index in the immediate post-operative period, providing a sustained rate-controlled drug release, and eliminating dependency on patients’ post-operative compliance.
	Obviousness does not require absolute predictability, but a reasonable expectation of success. See MPEP 2143.02. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622